CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                     LISA MATZ
JUSTICES                                                                                        CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                   (214) 712-3450
 MOLLY FRANCIS                                                                                lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                   GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                     BUSINESS ADMINISTRATOR
                                                                                                  (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                        gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                      INTERNET
 BILL WHITEHILL
                                                                                              HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                            October 28, 2015


     David Lobingier                                          Joseph Mastrogiovanni, Jr.
     2902 Bank One Tower                                      2001 Bryan Str.
     500 Throckmorton Str.                                    Suite 1250
     Fort Worth, TX 76102                                     Dallas, TX 75201

     RE:       05-95-00733-CV
               Earl Stephenson v. SMS Financial II

     Counsel and Ms. Concannon:

             This appeal was abated on March 19, 1996 due to the filing of bankruptcy by appellant
     Earl Stephenson. Since that date, the Court has had no communication from either party
     regarding the status of the bankruptcy. Therefore, please notify the Court, within TEN DAYS
     of the date of this letter, about whether the bankruptcy proceedings remain pending. If the
     bankruptcy proceedings have been closed, then appellant is directed to file, within that ten-day
     period, either a motion to dismiss the appeal or written verification that the appeal should
     proceed. We appreciate your attention to this matter.

                                                              Sincerely,

                                                     /s/      Lisa Matz, Clerk of the Court


     ltr:mrh